Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 3, 10-14 and 16-20 is pending.
Claims 13-14, 16-17 and 20 is withdrawn.
Claims 3, 10-11 and 18-19 is examined herewith.
	Applicants response filed 1/25/2022 has been received and entered in the application.

Action Summary
Claim 3, 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Patent 4,871,753) is withdrawn due to applicants amendment of claims.
	However, upon careful consideration a new rejection is made below.

Response to Arguments

Applicants argue that Rohr would lead one of ordinary skills at the time of filing to select one compound from the large genus of table 3.  This argument has been fully considered but has not been found persuasive.  Table 3 has a finite number of compounds (21).  This is not selected from a large group.  And compound 3.3 is clearly exemplified.  Thus, the rejection is proper.
Applicants argue that one of ordinary skills in the art at the time of filing would not have chosen a compound from Table 3 rather the broad genus teaching of Rohr as in table 1.  This argument has been fully considered but has not been found persuasive.  Rohr specifically exemplifies the following core compound:

    PNG
    media_image1.png
    162
    370
    media_image1.png
    Greyscale
 with R substituent of CH3OC(O)-.  Which falls within instant claim 10 and 11.  Additionally, U.S. Patents are enable for all that they disclose.



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 3, 10-11 and 18-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rohr (U.S. Patent 4,871,753) of record.


Rohr teaches the following compound:  


    PNG
    media_image1.png
    162
    370
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    17
    458
    media_image2.png
    Greyscale
 (table 3).
Rohr teaches that an agrochemical composition which contains at least one of said compounds is foliar applications (column 9, lines 54-56).  Rohr teaches a method of controlling phytopathogenic microorganisms, in particular phytopathogenic fungi, or for protecting plants from attack by said microorganisms (column 9, lines 7-11).  Rohr teaches that suitable carriers and adjuvants can be solid or liquid and correspond to the substances ordinarily employed in formulation technology, e.g. natural or regenerated mineral substances, solvents, dispersants, wetting agents, tackifiers, thickeners, binders or fertilisers (column 9, lines 49-53).  Rohr teaches a method of controlling phytopathogenic microorganisms on plants or of preventing cultivated plants from being attacked by said microorganisms which comprises applying a compound to said plants or to the locus thereof (claim 16).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
	Claims 3, 10-11 and 18-19 are rejected.
	No claim are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627